Citation Nr: 1122274	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  03-21 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2002 rating decision in which the RO, inter alia, denied service connection for bilateral hearing loss.  In December 2002, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2003.

In March 2003, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO.  A February 2004 letter informed the Veteran that his hearing was scheduled in April 2004.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his DRO hearing request is deemed withdrawn.  

In July 2004, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC continued to deny the claim (as reflected in a July 2005 supplemental SOC (SSOC)) and returned this matter to the Board.

In December 2005, the Board remanded the claim to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC continued to deny the claim (as reflected in a January 2006 SSOC) and returned this matter to the Board.

In September 2006, the Board remanded the claim to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC continued to deny the claim (as reflected in a December 2007 SSOC and returned this matter to the Board.

In March 2008, the Board again remanded the claim for service connection, to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing some of the requested development, the AMC denied the claim (as reflected in a January 2011 SSOC) and returned this matter to the Board for appellate consideration.

In April 2011, the Veteran submitted additional evidence without a waiver of initial RO consideration of the evidence.

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further RO action on the claim for service connection for hearing loss is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

The Board's prior remands have sought to obtain a medical opinion, by an appropriate VA physician, that provides a basis for a decision on this claim that is consistent with the general requirements of due process and fairness toward the Veteran in light of the law as it relates to claims for service connection for hearing loss.  Unfortunately, as described below, such an opinion has not yet been rendered.

As previously pointed out in the prior remands, even though the Veteran's service treatment records reflect no findings or diagnosis of hearing loss at the time of separation, the absence of in-service evidence of hearing loss is not be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 (2010)) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).   It is significant to note that, as explained in previous remands, the Veteran's assertions of noise exposure in service appear to be consistent with the circumstances and conditions of his established combat service.  See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010).  Under these circumstances, the Board accepts the Veteran's statements that he suffered acoustic trauma involving excessive noise from weapons explosions, gunfire, and constant firefights in Vietnam as competent evidence of acoustic trauma.  See Arms v. West, 12 Vet. App. 188 (1999); Collette v. Brown, 82 F.2d 389 (Fed. Cir. 1996).

On previous remands, the Board has sought to have an audiologist conduct audiological testing to determine the Veteran's current hearing loss, and then to have a physician, specifically an otolaryngologist (ear, nose, and throat physician) examine the Veteran and opine as to the etiology of any current hearing loss disability in light of the Veteran's in-service acoustic trauma and the other medical evidence of record.  Unfortunately, for the reasons detailed in the Board's prior remands, the only examination conducted by a physician is a March 2005 examination conducted by a VA otolaryngologist who was asked to perform a nose, sinus, larynx, and pharynx examination, who appeared confused by the examination request, and who did not express an opinion as to the etiology of the Veteran's hearing loss.  Moreover, a VA audiologist, E.L., who is a PhD, but not an M.D., expressed negative opinions as to etiology in March 2005, January 2006, and December 2007, but appeared to base these opinions solely on the fact that there was a normal audiogram on the August 1969 separation examination.

In light of the above, the Board's March 2008 remand instructed that a VA otolaryngologist examine the Veteran and offer an opinion as to whether any hearing loss disability is the result of injury or disease incurred in or aggravated by service.  However, this directive was, once again, not followed.  

On March 2008 remand, the Veteran underwent audiometric testing in May 2009, December 2009, May 2010, and December 2010.  However, the Veteran was not examined by a physician, as the remand clearly directed.

In May 2009, the same audiologist, E.L., conducted audiometric testing of the Veteran and offered a medical opinion.  Once again, this opinion relied on the fact that there was a normal audiogram on the August 1969 separation examination, but did not address any other medical evidence of record.  No otolaryngologist opinion was provided.

In December 2009, audiometric testing of the Veteran was conducted by an audiologist.  No etiology opinion was provided.

In May 2010, E.L., an audiologist, once again conducted audiometric testing of the Veteran and offered an opinion based on the normal audiogram at separation.

In December 2010, audiometric testing was conducted by an audiologist.  The audiologist did not offer an etiology opinion.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Specifically, the same audiologist, E.L., who is not an M.D., but a PHD, conducted audiological testing and rendered an etiological opinion.  She again found that the Veteran's current hearing loss was not related to service, stating that there was a normal audiogram at separation, and adding, "Noise exposure does not cause delayed onset hearing."  Audiologist E.L. did not provide any further rationale for her conclusion, and she did not discuss the significance of the Veteran's service treatment records (reflecting hearing loss during service) and the April 1971 audiometric test results (reflecting hearing loss shortly after separation).  More significantly, although the RO requested an examination and etiological opinion from an otolaryngologist, no such opinion is in the claims file.  

Consequently, without a competent, probative opinion from the appropriate specialist specifically indicated by the Board, the Board must once again remand this claim.

Accordingly, the RO should arrange for the Veteran to undergo a VA ENT examination (with associated testing), by an otolaryngologist (other than the physician who conducted the March 2005 VA nose, sinus, larynx, and pharynx examination).  The Board also notes that audiometric testing and/or a medical opinion should not be provided by audiologist E.L.

The Board notes that the Veteran's November 1966 pre-induction audiometric test results reflect hearing loss disability in both ears for VA purposes.  See 38 C.F.R. § 3.385.  Audio tests (represented in graph form) from June 1967 and July 1968 continued to indicate some hearing loss.  The Veteran's August 1969 separation examination reflects normal hearing.  In fact, these results show a significant improvement in hearing since the November 1966 pre-induction audio evaluation and the June 1967 and June 1968 audiograms.  The Veteran has contended that he was not provided an audiology examination at separation and that the August 1969 audiogram was reported in error.  Audiology test results from April 1971, shortly after separation, reflect hearing loss.  Thus, the VA examiner should comment upon the inconsistency of the August 1969 audiogram at separation, compared with the audiology test results from shortly prior to and after separation.

The Veteran is hereby advised that failure, without good cause, to report to the scheduled testing and/or examination may result in denial of the claim (as adjudication of the claim will be based on consideration of the evidence of record).  See 38 C.F.R. § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled testing and/or examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the appointment(s) sent to the Veteran by the pertinent VA medical facility.

The record also reflects that there may be outstanding VA medical records pertinent to the claim on appeal.  The claims file contains VA medical records from the VA Medical Center (VAMC) in Columbia, South Carolina, dated through March 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Columbia VAMC any outstanding records of treatment for bilateral hearing loss, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The Board further notes that in a February 2011 SSOC notice response, the Veteran indicated that he had been recently treated for his bilateral hearing loss by Dr. Nienhuis in Elgin, South Carolina and that he was being referred to an ENT physician.  However, the Veteran has not submitted a signed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veteran's Affairs) to permit the RO to obtain these records.

Hence, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish a signed VA Form 21-4142, to enable it to obtain the Veteran's private medical records, particularly treatment records from Dr. Nienhuis and any private ENT physicians that have treated the Veteran.

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection for bilateral hearing loss.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim-to include evidence submitted directly to the Board in April 2011.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Columbia VAMC any outstanding records of treatment for bilateral hearing loss, since March 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  

The RO should specifically request that the Veteran provide signed authorizations to enable it to obtain all outstanding private treatment records related to the claim on appeal, particularly treatment records from Dr. Nienhuis and any private ENT physicians that have treated the Veteran for bilateral hearing loss.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA ENT examination, by an otolaryngologist (other than the physician who conducted the March 2005 VA nose, sinus, larynx, and pharynx examination), at a VA medical facility.  Additionally, no testing and/or examination should be conducted by audiologist E. L.

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometric and speech discrimination testing) should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the results of audiometric testing, the physician should specifically indicate, with respect to each ear, whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz of 26 decibels or greater; or speech recognition scores using the Maryland CNC test of less than 94 percent).  

Then, with respect to each diagnosed disability, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service noise exposure.  In rendering the requested opinion, the physician should specifically consider and discuss the in- and post-service treatment records.  Additionally, the physician should discuss the significance (if any) of the inconsistency of the August 1969 audiogram taken at separation when compared with the November 1966, June 1967, June 1968, and April 1971 audiometric test results.

The physician should set forth all examination findings, along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination and/or testing, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).







This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


